Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the presence of claims 15-17 directed to biometric sensing method non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
          The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “wherein the phase converting unit further uses the one or more processors to maintain continuity of the phase information between the peak BIN and the adjacent BIN based on the monitored phase offset when a position of a peak in a distance power spectrum shifts from the peak BIN to the adjacent BIN”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 8:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             

/Thomas M Hammond III/Primary Examiner, Art Unit 3648